Fox filed suit, asking the district court to compel Clark County
                to abide by the memorandum of understanding. Clark County moved to
                dismiss, arguing that it was not Fox's employer. The EJDC intervened
                and agreed with Clark County that it, not the county, employed the
                deputy marshals. The district court decided in favor of Fox, finding that
                Clark County and the EJDC were de facto co-employers, that Clark
                County gave the EJDC apparent authority to bind Clark County to the
                memorandum of understanding, and that due process requires that Fox
                receive a Step 2 hearing. Both EJDC and Clark County filed separate
                appeals.
                            The district court reasoned that Clark County could be bound
                to the memorandum of understanding signed by the EJDC because Clark
                County's letter of agreement relinquished authority to the EJDC. The
                district court thus concluded that due process requires Clark County to
                provide Fox with a Step 2 hearing or its functional equivalent.
                            We fail to see how Clark County is bound by the memorandum
                of understanding. Clark County was not a party to the memorandum. It
                therefore cannot be held liable for not complying with the memorandum's
                provisions. See Cnty. of Clark v. Bonanza No. 1, 96 Nev. 643, 648-49, 615
                P.2d 939, 943 (1980) ("As a general rule, none is liable upon a contract
                except those who are parties to it.").
                            The district court's conclusions of law briefly mention a theory
                of liability based on apparent authority. Apparent authority prevents a
                party from denying agency when its conduct has cloaked the agent with




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A
                 apparent authority to act on the party's behalf.   Tsouras v. Sw. Plumbing
                 & Heating, 94 Nev. 748, 751, 587 P.2d 1321, 1323 (1978).
                             Here, the EJDC is not an agent, real or apparent, of Clark
                 County. Even assuming that Clark County is a co-employer, which we
                 decline to decide today, Clark County's letter of understanding did not
                 give the EJDC authority to bind Clark County into another agreement. In
                 the letter of understanding, "the court" adopted the Clark County Merit
                 Personnel System, but Clark County did not give any authority to the
                 court.
                             The record does not show that Clark County gave real or
                 apparent authority to the EJDC to bind Clark County to the memorandum
                 of understanding. The district court's order does not explain how, without
                 this apparent authority, Clark County could be bound by the
                 memorandum of understanding to which it did not agree.
                             Fox should have asked the EJDC to proceed with his post-
                 termination hearings under the memorandum of understanding. If the
                 EJDC was not receptive to such a request, he could have sued the EJDC to
                 enforce any right to a Step 2 hearing that he might have under the
                 memorandum. As it is, Fox sued Clark County to enforce an agreement to
                 which Clark County was not a party. But the record does not show how
                 Clark County could be liable under this agreement. The district court




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e
                 therefore erred by granting Fox's motion for summary judgment and we
                 reverse its order denying Clark County's motion.            Wood v. Safeway, Inc.,
                 121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005) (stating that this court
                 reviews summary judgments de novo). Accordingly, we
                                ORDER the judgment of the district court REVERSED.




                                                       sect....ac   , C.J.
                                            Hardesty

                   I _II
                       cL                                                       1
                 Parraguirre 0                                Douglas


                                                                                              J.
                                                              Saitta



                 Gibbons                                      Pickering




                 cc:       Chief Judge, The Eighth Judicial District Court
                           Hon. Charles M. McGee, Senior Judge
                           Kamer Zucker Abbott
                           Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                           Law Office of Daniel Marks
                           Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                        4
(C:9 1947A Oem